771 N.W.2d 866 (2009)
In re Petition for Appointment of Trustee Regarding Todd STEDTFELD, a Deceased Minnesota Attorney, Registration No. 140818.
No. A09-1435.
Supreme Court of Minnesota.
August 28, 2009.

ORDER
ALAN C. PAGE, Associate Justice.
The Director of the Office of Lawyers Professional Responsibility has petitioned to be appointed trustee of the trust account of deceased Minnesota attorney Todd Stedtfeld.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. The Director of the Office of Lawyers Professional Responsibility is appointed trustee of the Associated Bank trust account of attorney Todd Stedtfeld, no. xxxxxx4511, with the authority to take whatever action is deemed necessary and appropriate, pursuant to Rule 27, Rules on Lawyers Professional Responsibility (RLPR), to protect the interests of clients with funds in the account, including authority: to take possession of all trust account books and records (whether maintained manually or electronically); to take control of the funds in the account, determine ownership of the funds, and disburse the funds; to seek an order to freeze the trust account; and to initiate and pursue any legal action necessary to maintain the account or to protect or recover assets that may be client property.
2. The immunity provisions of Rule 21(b), RLPR, are extended to the Director *867 as trustee, and to any staff or agent of the Director, for any acts taken on or after this date in the course of official trustee duties.